Citation Nr: 0942385	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-33 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army during the 
Korean Conflict, from February 1953 to January 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDING OF FACT

There is probative medical evidence linking the Veteran's 
PTSD to stressful events that, as likely as not, occurred 
during his military service - including especially in combat 
while stationed in Korea.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he developed PTSD as a result of his 
combat experiences in Korea.  For the reasons and bases set 
forth below, the Board finds that the evidence supports his 
claim or, at the very least, is in relative equipoise - 
meaning about evenly balanced for and against his claim, so 
it must be granted with resolution of all reasonable doubt in 
his favor.  38 C.F.R. § 3.102.



Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires:  [1] a current medical 
diagnosis of this condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV) (presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f).

The Veteran has the required DSM-IV diagnosis of PTSD based 
on combat experiences during the Korean Conflict.  A private 
treatment report from H.D.L.F., M.D., dated in October 2007 
diagnosed the Veteran with PTSD from his combat experiences 
in Korea.  Since the record contains a current medical 
diagnosis of PTSD, which, again, according to Cohen v. Brown, 
10 Vet. App. 128 (1997), was presumably in accordance with 
DSM-IV both in terms of the adequacy and sufficiency of the 
stressors claimed, the first requirement for establishing 
entitlement to service connection for PTSD has been 
satisfied.  Consequently, resolution of this case turns on 
whether there also is credible supporting evidence that a 
claimed in-service stressor actually occurred, and, if so, 
whether there is medical evidence of a causal relationship 
between the Veteran's PTSD and the verified in-service 
stressor.  As the Board will discuss, there is indeed this 
additional necessary evidence supporting the claim.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service to 
support a diagnosis varies depending on whether the Veteran 
"engaged in combat with the enemy."  Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is shown through military 
citation or other appropriate evidence that a Veteran engaged 
in combat with the enemy, and the 


claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence of their actual occurrence, provided 
the testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 C.F.R. 
§ 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

In this case, unfortunately, the majority of the Veteran's 
military personnel and service treatment records (STRs) are 
unavailable.  Only the report of his separation examination 
in January 1955 and his DD Form 214 are part of the record.  
When, as here, the STRs or personnel records are lost or 
missing, through no fault of the Veteran, the United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision ...."  Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

Additionally, the search of the U.S. Armed Services Center 
for Unit Records Research (CURR) (now known as the U.S. Army 
and Joint Services Records Research Center (JSRRC)) found 
that the unit history for the Veteran's regiment, the 27th 
Infantry Regiment, is also unavailable.

The Veteran's DD Form 214, which as mentioned is available 
for consideration, does not conclusively establish that he 
engaged in combat with an enemy force.  The record confirms 
that he served in Korea during the Korean Conflict, and that 
his military occupational specialty (MOS) was light weapons 
infantryman.  He received the Korean Service Medal, the 
National Defense Medal and the United Nations Service Medal.  
These medals, while deserving in their own right, are not 
prima facie evidence he engaged in combat with an enemy 
force.  In addition, he was not awarded any other 
commendation typically associated with valor or heroism shown 
while engaged in combat with an enemy force.  So there is no 
evidence confirming his involvement in combat.  
See VAOPGCPREC 12-99 (October 18, 1999).

Although the armistice was signed on July 27, 1953, only five 
months after the Veteran enlisted, his unit was involved in 
combat in the summer of 1953.  
http://www.history.army.mil/books/korea/truce/ch21.htm.  So 
long as he was deployed prior to July 27, his MOS of 
infantryman would make combat experiences likely.  
Additionally, his brother submitted a buddy statement that he 
served with the Veteran in Korea and that the Veteran was 
exposed to mortar and grenade explosions and that he fired 
rifles and bazookas while stationed in Korea.

Resolving all reasonable doubt in his favor, the Veteran's 
military personnel records and the additional information 
obtained suggest he encountered combat situations during his 
military service from February 1953 to January 1955, 
including in particular while stationed in Korea.  VA's 
General Counsel has explained that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b) [and the implementing regulation 38 
C.F.R. § 3.304(d) and (f)(1)], requires the Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of sections 1154(b) and 3.304(d) and (f)(1) must 
be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).

Here, given the nature of the Veteran's military duties and 
responsibilities in Korea, even for a relatively short period 
of time, it is likely he encountered combat situations of the 
type defined above.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
Rather, an Appellant need only offer independent evidence of 
a stressful event that is sufficient to imply his personal 
exposure.  For example, in Pentecost v. Principi, 16 Vet. 
App. 124 (2002), the Court held that a Veteran need not 
corroborate his actual physical proximity to (or firsthand 
experience with), and personal participation in, rocket 
attacks while stationed in Vietnam.  Instead, the mere fact 
that his unit was stationed there when the attacks occurred 
is enough to presume he was subjected to the attacks.



So it is presumed the Veteran's stressors occurred, as 
alleged, especially seeing as though there is no evidence to 
the contrary.  Thus, no further developmental or 
corroborative evidence is needed to verify these claimed 
events.  38 C.F.R. § 3.304(f)(1).  Therefore, certainly when 
resolving all reasonable doubt in his favor, the Board finds 
that his PTSD was incurred in service.  See Ashley v. Brown, 
6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).  As such, the Board is granting the appeal of 
this claim.


Given this favorable outcome, there is no need to discuss 
whether VA has satisfied its duties to notify and assist 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100, et seq.


ORDER

The claim for service connection for PTSD is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


